Title: To George Washington from Benjamin Lincoln, 21 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General
                            Philadelphia May 21st 1782
                        
                        I was yesterday honored with the receipt of your Excellency’s private letter of the 15th.
                        Colonel Pickering is at his House at the falls of Schuylkill where he has been for some days—I have
                            repeatedly asked him when he should go to Head Quarters & always received for answer that he was at any time ready
                            whenever he could be supplied with the necessary cash to enable him to discharge the duties of his office on his
                            arrival without that he could not go—I Yesterday mentioned to Mr Morris the necessity of his being with you he told me
                            that he could not give him any assistance—to this effect I some time since received a letter from Mr Morris in consequence
                            of my laying before him an estimate for the quarter masters Genl department.
                        It is the opinion of Mr Morris as well as of Colonel Pickering that he had better be absent from Camp than to
                            be there without money—I am my self of a different opinion. Nothing will I think bring him to Camp but an intimation from
                            your Excellency that he must leave this place whether he receives the money he wishes for or not.
                        I do my self the honor to inclose for your Excellencys inspection a Copy of the powers deligated to me by
                            Congress—I am led to do it because I am convinced from a letter I some time since received from your Excellency you have
                            considered them more extensive than they really are. I have the honor to be My Dr General with sincere esteem your
                            Excellencys most Obedient servant
                        B. Lincoln

                    